Title: To Thomas Jefferson from George Washington, 30 November 1781
From: Washington, George
To: Jefferson, Thomas


        
          Sir
          Philadelphia 30th Novemr 1781
        
        Your very agreeable Favor of the 28th ulto. which I have had the pleasure to receive, and which is filled with such sincere Marks of Cordiality and Affection, could not fail to be very acceptable to me.
        I thank you Sir for your Congratulations on the late Success in Virginia—a Success which must be productive of happy Relief to that State in particular; and I trust if properly improved, will be conducive of very extensive good Consequences to the united States. The very important Share which our great Allies have taken in this Event, ought to endear them to every American, and their Assistance should be remembred with perpetual Gratitude.
        
        I am most sincerely sorry for the Misfortune which prevented me the pleasure of seeing you in Virginia. Among the Number of my Friends, who made me happy in their Company while I was in that State, it would have afforded me a peculiar Satisfaction to have added you in the List.
        With very great Regard & Esteem I am Sir Your most Obedient & most humble Servt.,
        
          Go: Washington
        
      